QuickLinks -- Click here to rapidly navigate through this document





EMPLOYMENT AGREEMENT

    This Employment Agreement ("Agreement") is made effective April 3, 2000, by
and between Jore Corporation, a Montana corporation ("Jore") and Monte Giese
("Employee").

    NOW, THEREFORE, the parties hereto agree as follows:

1.  Employment.

    Jore hereby agrees to continue to employ Employee as its Chief Financial
Officer, and Employee hereby accepts such employment in accordance with the
terms of this Agreement and the terms of employment applicable to employees of
Jore. In the event of any conflict or ambiguity between the terms of this
Agreement and terms of employment applicable to Jore employees in general, the
terms of this Agreement shall control.

2.  Duties of Employee.

    The duties of Employee shall include the performance of all of the duties
typical of the office held by Employee as described in the bylaws of Jore, if
applicable, and such other duties and projects as may be assigned by a superior
officer of Jore, or the board of directors of Jore. Employee shall devote his
full time productive time, ability and attention to the business of Jore and
shall perform all duties in a professional, ethical and businesslike manner.
Employee will not, during the term of this Agreement, directly or indirectly
engage in any other business, either as an employee, employer, consultant,
principal, officer, director, advisor, or in any other capacity, either with or
without compensation, that would be in conflict with Employee's duties on Jore's
behalf.

3.  Compensation.

    A.  Base Compensation.  Employee will be paid compensation during this
Agreement at a base salary of $140,000 per year, payable in installments
according to Jore's regular payroll schedules.

    B.  Incentive Compensation.  Employee will be paid such incentive
compensation as may be agreed upon from time to time between Employee and Jore
management. Unless otherwise provided herein, any bonus or other incentive
compensation will be calculated on a calendar quarter basis, with the
requirement Employee be employed on the last day of such quarter to qualify for
the bonus.

4.  Benefits.

    A.  Holidays, Vacation and Personal Days.  Employee will be entitled to paid
holidays, vacation days, and personal days each calendar year, as set out in the
Jore employee handbook, or, as to corporate officers, as set forth in Jore
employee compensation guidelines as adopted and modified from time to time
("Jore's Compensation Guidelines"). Jore will notify Employee on or about the
beginning of each calendar year with respect to the holiday schedule for the
coming year. Vacation days will be scheduled in advance subject to requirements
of Jore. Such holidays must be taken during the calendar year and cannot be
carried forward into the next year.

    B.  Life Insurance, Disability, and Medical Plan.  Jore agrees to include
Employee in the group medical plan of Jore and, if applicable to the office of
Employee pursuant to Jore's Compensation Guidelines, to provide voluntary life
insurance and disability insurance for Employee in the amounts and under the
terms and conditions set forth in Jore's Compensation Guidelines as in effect on
the date hereof. Employee shall be responsible for payment of any federal or
state income tax imposed upon these benefits.

    C.  Stock Option Grant.  Executive shall be granted stock options for shares
of common stock of Jore pursuant to separate stock option agreements executed
between Executive and Jore. Specifically,

Page 1

--------------------------------------------------------------------------------

an initial grant of options exercisable for 80,000 shares will be made on the
effective date hereof. All options will be exercisable at a price equal to the
fair market value of such shares on the date of grant, and will vest in
accordance with the standard vesting policy of Jore.

    D.  Expense Reimbursement.  Employee shall be entitled to reimbursement for
all reasonable and customary expenses, including travel and entertainment,
incurred by Employee in the performance of Employee duties. Employee will
maintain records and written receipts as required by Jore's internal policies
and reasonably requested by Jore to substantiate such expenses. Any anticipated
out of the ordinary expenses must be pre-approved by senior management of Jore.

5.  Term and Termination.

    A.  The Initial Term of this Agreement shall commence on the date hereof and
it shall continue in effect for a period of five (5) years. Thereafter, the
Agreement shall be renewed upon the mutual agreement of Employee and Jore for
successive one-year terms, unless terminated in accordance herewith.

    B.  This Agreement and Employee's employment may be terminated at Jore's
discretion without cause during the Initial Term with 30 days prior written
notice to Employee. If the termination is without cause, Jore shall pay to
Employee base compensation through the date which is one hundred twenty
(120) days from the date on which the termination is to be effective as per the
timely delivered notice. In addition, Employee shall be entitled to a pro rata
share of incentive compensation as provided in section 3.B. through and
including the effective date of termination (but not including the period of
continuing compensation under this subsection).

    C.  This Agreement may be terminated by Employee at Employee's discretion by
providing at least thirty (30) days prior written notice to Jore. In the event
of termination by Employee pursuant to this subsection, Jore may immediately
relieve Employee of all duties and immediately terminate this Agreement,
provided that Jore shall pay Employee at the then applicable base salary rate to
the termination date included in Employee original termination notice, but in no
event in excess of thirty (30) days from the date Jore receives such notice. Any
incentive compensation which has accrued through such date, but has not been
paid, shall be forfeited by Employee in this event, and shall not be paid.

    D.  In the event that Employee is in breach of any material obligation owed
Jore under this Agreement, habitually neglects the duties to be performed under
this Agreement, becomes permanently disabled and is no longer able to perform
the essential functions of the position with reasonable accommodation, engages
in any conduct which is dishonest, damages the reputation or standing of Jore,
is convicted of a serious criminal act or engages in any act listed as cause for
dismissal in the Jore Employee Handbook, then Jore may terminate this Agreement
upon five (5) days notice to Employee. In event of termination of the agreement
pursuant to this subsection, Employee shall be paid only at the then applicable
base salary rate up to and including the date of termination. Employee shall not
be paid any incentive compensation or other additional compensation, prorated or
otherwise.

    E.  In the event Jore is acquired, or is the non-surviving party in a
merger, or sells all or substantially all of its assets, this Agreement shall
not be terminated and Jore agrees to use its best efforts to ensure that the
transferee or surviving entity is bound by the provisions of this Agreement.

Page 2

--------------------------------------------------------------------------------

6.  Notices.

    Any notice required by this Agreement or given in connection with it, shall
be in writing and shall be given to the appropriate party by personal delivery
or by certified mail, postage prepaid, or recognized overnight delivery
services;

If to Jore:

Jore Corporation
45000 Highway 93 South
Ronan, Montana 59864

Attention: General Counsel

If to Employee:

Monte Giese
44253 Highway 93 South
Ronan, Montana 59864

7.  Final Agreement.

    This Agreement terminates and supersedes all prior understandings or
agreements on the subject matter hereof. Only a further writing that is duly
executed by both parties may modify this Agreement.

8.  Governing Law.

    This Agreement shall be construed and enforced in accordance with the laws
of the state of Montana.

9.  Headings.

    Headings used in this Agreement are provided for convenience only and shall
not be used to construe meaning or intent.

10. Assignment.

    Neither this Agreement nor any or interest in this Agreement may be assigned
by Employee without the prior express written approval of Jore, which may be
withheld by Jore at Jore's absolute discretion. Jore may assign or delegate all
or any part of its rights or obligations under this Agreement to a direct or
indirect subsidiary or parent or by merger, consolidation, sale or transfer of
all or substantially all of its assets, provided any resulting assignee or
transferee succeeds to the obligations of Jore hereunder, and provided that at
least eighty percent (80%) of the ultimate ownership of such assignee or
transferee immediately after such transfer or assignment is held or owned,
directly or indirectly, by the same parties owning or holding immediately prior
to the transfer or assignment. All references to Jore shall include any
permitted assignee or successor to Jore.

11. Preparation of Agreement.

    Employee acknowledges that this Agreement was prepared by attorneys
representing Jore, and that the terms of this Agreement will have tax
consequences to Employee. Employee has been advised to consult with an attorney
and tax advisor of his choice before entering into this Agreement and has done
so, or has waived the opportunity to do so. Employee acknowledges that he has
not relied upon any legal or tax advice of Jore's attorneys in connection with
this Agreement.

Page 3

--------------------------------------------------------------------------------

12. Severability.

    If any term of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable, then this Agreement, including all of the
remaining terms, will remain in full force and effect as if such invalid or
unenforceable term had never been included.

13. Arbitration.

    The parties agree that they will use their best efforts to amicably resolve
any dispute arising out of or relating to this Agreement. Any controversy, claim
or dispute that cannot be so resolved shall be settled by final binding
arbitration in accordance with the rules of the American Arbitration Association
and judgment upon the award rendered by the arbitrator or arbitrators may be
entered in any court having jurisdiction thereof. Any such arbitration shall be
conducted in Lake County, Montana, or such other place as may be mutually agreed
upon by the parties. Within fifteen (15) days after the commencement of the
arbitration, each party shall select one person to act as arbitrator, and the
two arbitrators so selected shall select a third arbitrator within ten (10) days
of their appointment. Each party shall bear its own costs and expenses and an
equal share of the arbitrator's expenses and administrative fees of arbitration.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

Jore Corporation   Employee:  
By:  
   
   
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Matt Jore   Monte Giese   President    

Page 4

--------------------------------------------------------------------------------



QUICKLINKS

EMPLOYMENT AGREEMENT
